Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 9 January 1796
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


          
            My Dear Sister—
            Atkinson Jan. 9th 1796
          
          It is indeed several weeks since I have written to you—an eventful term to me—multiplied with cares, which have prevented me from

presenting my most cordial Thanks to my dear Sisters, for their kindness, & the maternal affection they have shewn my Daughter— I think I Justly estimated her genius & temper—& my expectations were raised, that, when under your fostering hand she would greatly improve; & I am happy to find that she does honour to herself, & I hope no dishonour to you—
          You ask, why my marriage was not announced in the Paper? were this question asked of any one else but myself, I could say many things in the figurative way, but now shall only tell you, that my little Bark though built by a skillful hand, yet in its constituent parts, was very unfit for the rough billows upon which it was to be tossed in the voyage of Life, & had been so enfeebled, & battered by unforeseen, & sudden Storms as to be of too little consequence to be noticed by the world; which perhaps knew, that I had long ago, for many reasons, adopted the language of Mr Pope; & with much more sincerity (I believe) wished that I could “live, & die unseen, unknown, steal from the world, & not a stone tell where I lie—”
          It is a month my Sister since I quitted one State, I hope for a far better— Agreeable as Haverhill had been to me, yet as I had no part, nor inheritance there, I tarried till I really longed to be gone, that I might be at rest, & freed from a multiplicity of vexatious, unprofitable Cares— The events, & occurences which impeded my course, interupted that sweet serenity which I wished to maintain upon this solemn occasion, are too many for me to particularize Suffice it therefore to say, that everything took a contrary turn, all my plans were deranged—& that had I lived in ancient days, I should have stood agast, & believed that all the Gods & Goddess had conspired against me, & had engaged the elements upon their side—raging with more violence than that which dispersed the Grecian Fleet— What, or whether old Juno had any thing against me, I could not say— Whether she thought I had not asserted my rights in former times, or feared I should be now, more condescending than the dignity of her Sex, would admit, is hard for me to determine—
          I believe I told you, poor Cousin Betsy had been languishing for several weeks with a distressing pain in her side, & stomach, which the medicine could not reach, & was increasing upon her every day— The evening before our appointed marriage she was taken with fainting fits, & I really feared she would die before morning— She rested some, was not faint, but appeared with all the symptoms of a fever, unable to set up but a little while at a time— my Neighbour’s Children sick with the Canker all round me, some really dead,

others dying— you know what a tender part a feeling heart takes upon such occasions— & my Abby I feared every day would share the fate of others— Mr Peabody had agreed to arange his affairs so as to come to Haverhill upon Tuesday—desired a Team to be ready at the house wednesday for the Furniture, & Thursday a number of respectable Gentlemen were to wait upon us to Atkinson whose wives had beged the favour of Mr Peabody to roast a few Turkeys at his house, for our comfortable reception— so nothing could be done, but proceed—
          Perhaps you may remember the eighth of December was a dreadful stormy day— It was one of those Eras, which I hope I shall not wish to be blotted from my remembrance— The Storm increased with so much voilence that, circumstanced as I was, I really hoped Mr Peabody would be too superstitious to come, & be married in a Storm— It was late in the afternoon before he came— I told him I had been approbating his conduct, & supposed he had been too wise, or too whimsical to think of being married in a storm— I confess it was rather too cavalier treatment, cold, & wet as he was, but he looked up with so much good-humour & said “Is it posible you can be in earnest, what if it does storm, is it not often a prelude to a calm sunshine?—[”] I was silent though at that moment, I thought I would have given the world not to have been the cheif actor, in this gloomy solemn scene— Betsy sick—house wet—neighbours disappointed, every thing wrong, & wearing a sad aspect— add to all this, just as we were standing up, a fire was cried, which proved to be our chimney— Good Lord (thought I,) what next?— this was not a vain ejaculation, I assure you—but as some minds always rise in proportion to their exegencies, I thought it best, to call up all the magnanimity of which I was capable, & attend with proper composure to the duties, & solemn Obligations in which I was engaging— I cannot say, what passes in the mind of Others, but few have a more quick succession of Ideas than I had, or a greater weight (I hope) upon their minds.
          My own affairs as administratrix unsettled, notwithstanding my repeated solicitations to the Parish for the purpose, conduced not a little to depress my spirits; & the accumalating expences occasioned by the necessity of my families being devided & leaving my dear sick Neice, rendered me almost one of the most pitiable Objects in nature, & very unfit for the duties before me.— How I bid farewell to my worthy Friends—& to a place where I had very strong local attachments—to a house endeared to me by the birth of my

Children—& with what grace I received my new Parishoners, I must leave for others to say— But this I must acknowledge, that if I had not had one of the kindest of Friends, to have supported, & encouraged me, I must have sunk— And in Justice to his daughter, I must tell you, that she met me at the door with so much sweetness benevolence, & affectionate respect, as has left an indeliable impression upon my heart, that has bound me to her forever—
          When I left cousin Betsy I feared she would never be able to reach Atkinson, her symtoms were so consumtive, but the Dr said not fixed, that was some encouragment to me that she might recover, if she would but take proper care— I left Lydia, & Nancy Harrod with her, Mr Tucker lodged in the house, & Betsy Quincy, & myself took turns to stay with her till she got well enough for Mr Tucker to bring her here, which he did in a fortnight after I first came— She is far from being well now—but here we all are, & my Friend looks supremely blest, in the power of making others happy—
          I thank you my dear Sister, for your kind, invitation to my Children to spend some time with you— I believe William will accept it, & go to Boston, before the vacation is out, if you can get him from your house to Cambridge— I know not where they can be better instructed than by your example, & your Library— Sometimes I think I will send Betsy to you, till the spring, & then I wish to have her go into this accademy— I think it will be for her advantage—
          I rejoice to hear that Mrs Tufts is on the recovery, I was destressed for her— I am sorry my Sister Cranchs family has been so sick, I would write if I had time—moving &cc, has been fatiguing— you will be kind enough to let her see this Letter, she will want to hear from Me, & be assured my dear Sisters, that no place, time, or change will ever obliterate from my heart, the Love & Gratitude I feel for you, which glows in the breast of your affectionate Sister
          
            Elizabeth Peabo[dy]
          
        